COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-00795-CV
Style:                      Bob Bennett & Associates, P.C. and Bob Bennett
                            v Gary O. Land
                  *
Date motion filed :         February 14, 2013
Type of motion:             Unopposed Motion to Dismiss Notice of Appeal Filed January 10, 2013
Party filing motion:        Appellants
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The appeal will continue as to appellants’ notice of appeal filed August 23, 2012.




Judge's signature: /s/ Laura C. Higley
                   Acting individually          Acting for the Court

Panel consists of ______________________________.

Date: March 20, 2013




November 7, 2008 Revision